DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
Allowable Subject Matter
Claims 31-62 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 31-60 are allowed because none of the prior art of record discloses or 
suggests controlling a transformation of the photovoltaic DC-DC converter between the first modality of photovoltaic DC-DC power conversion and the second modality of photovoltaic DC-DC conversion by using a maximum power peak tracking control loop such that substantially all power of the DC photovoltaic output is transferred to the converted DC photovoltaic output, in combination with the remaining claimed features.
	Claims 61-62 are allowed because none of the prior art of record discloses or suggests controlling, with a maximum power peak tracking control loop, efficient transformation of the photovoltaic DC-DC converter between the increasing and the decreasing voltage of the DC photovoltaic output from the solar panel, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/HAL KAPLAN/Primary Examiner, Art Unit 2836